This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
                          ON REHEARING.
This was a suit to cancel a deed and remove cloud from title. Per Curiam Order of Affirmance was filed October 19th, 1927. Motion for rehearing was filed and granted, Now, on further consideration of this cause, it appears by *Page 716 
inferences fairly drawn from testimony adduced for the complainant, that the defendant, E. C. Reeves, was at the time of the institution of the suit in possession of the property involved, thereby showing that the complainant, claiming a legal title, was not entitled to maintain this suit. Sec. 3213, Rev. Gen. Stats. 1920.
The decree should be reversed and the bill of complaint should be dismissed and it is so ordered.
Reversed.
WHITFIELD, TERRELL, STRUM AND BUFORD, J. J., concur.